—In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Westchester County (Coppola, J.), entered April 22, 1998, which denied its motion to dismiss the complaint as barred by the Statute of Limitations.
Ordered that the order is affirmed, with costs.
The Supreme Court correctly determined that the instant motion is procedurally barred by the single-motion rule of CPLR 3211 (e) (see, Grosso Moving & Packing Co. v Damens, 233 AD2d 128).
The defendant’s remaining contentions are without merit. S. Miller, J. P., Sullivan, Friedmann and Luciano, JJ., concur.